                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    KIFAYA DAWUD,                                       CASE NO. C17-1254-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Due to a conflict in the Court’s schedule,
18   the trial date in this matter is CONTINUED from December 3, 2018 to June 24, 2019 at 9:30
19   a.m. Trial briefs and the proposed pretrial order are due June 17, 2019.
20          DATED this 9th day of October 2018.
21                                                          William M. McCool
                                                            Clerk of Court
22

23                                                          s/Tomas Hernandez
                                                            Deputy Clerk
24

25

26


     MINUTE ORDER
     C17-1254-JCC
     PAGE - 1
